PER CURIAM.
Chief Justice Mitchell and Justices Parker, Martin and Wainwright voted to reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion by Greene, J. Justices Frye, Lake and Orr voted to affirm the decision of the Court of Appeals for the reasons stated in the majority opinion by Walker, J. Accordingly, we reverse the decision of the Court of Appeals and remand this case to that court for further remand to the District Court, Cabarrus County, for reinstatement of its summary judgment in favor of defendant.
REVERSED AND REMANDED.